Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 11/4/2020 is acknowledged.  The traversal is on the ground(s) that a showing that the Groups are independent and distinct was not made. This is not found persuasive. Applicant’s argument appears to be rooted in a rigid literal construction of the phrase “independent and distinct” within the language of 35 USC 121. However, as per MPEP 802.01, such an interpretation is inconsistent with how the statute is actually construed and applied. As set forth within MPEP 803, claims of an application may properly be required to be restricted to one or two or more claimed inventions if they are independent or distinct and there would be a serious burden on the examiner if restriction is not required. In this regard, the restriction requirement of 9/9/2020 presents a showing that the groups of inventions are independent or distinct and a search burden would be present in examining all of Groups I through III.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9, 12-17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/4/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the body is pre-strained by heating and elongation in a range of 140% to 170% of an initial length of the body”. It is generally unclear whether the limitation is referring to a process by which the actuator of claim 1 is formed (i.e. claim 8 pertains to actuator that has previously undergone a pre-straining process) or if claim 1 means to indicate some process-of-use step. If the latter, this brings up further indefinite issues since the recitation of a process-of-use step within a product claim generally raises confusion as to when direct infringement occurs. See MPEP 2173.05(p)(II). In the interest of compact prosecution, the former interpretation (that is, claim 8 is meant to be a product-by-process claim) is used for the purpose of applying prior art. Should this construction be intended, language such as “wherein the body is formed by pre-straining by heating and elongating in a range…” is suggested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kantareddy (Proceedings of the 27th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference). 
Regarding Claims 1-3, Kantareddy teaches stimuli responsive materials comprising shape memory polymer (SMP) composite elements (Pages 2224-2226). The elements are formed via layer-by-layer 3D printing (Page 2224) and are thus construed as “fused” shape memory polymer elements. The SMP elements comprise layers/fibers (Pages 2224-2226; Figure 3), the latter construed as “rods”.  Kantareddy teaches actuators in the form of a body including two ends and a non-linear flat zig-zag shape in between (see Figure 4, particular Figure 4c; Table 1; Figure 11). The ends are within substantially straight segments between the non-linear segments (see Figure 4). 
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanxiong (CN104559096A). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1-3, Hanxiong teaches polylactic acid-based shape memory materials (Page 1) in the form of actuators in the form of a body including two ends and a non-linear flat zig-zag shape in between (see Figures 1-3 of untranslated document; Page 3). The ends are within substantially straight segments between the non-linear segments (see Figure 2). Hanxiong teaches the shape memory polymer material is formed via extruding shape memory material pellets whereby the final material 
Regarding Claims 4-7, Hanxiong teaches embodiments where poly-L-lactic acid and thermoplastic polyurethane are used (Pages 2-4), the former being a linear aliphatic thermoplastic polyester and the latter being at least one other polymer. With respect to the melting point characteristics of claim 4, the PLA and TPU polymers described by Hanxiong appear to be no different than the polymers expressly taught within the instant specification. Since Hanxiong describes substantially similar if not identical materials, the position is taken that the materials of Hanxiong intrinsically possess the melting point characteristic claimed in the absence of evidence to the contrary. 
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jing (Polymer Engineering and Science, 2015, 55, 70-80).
Regarding Claims 1 and 3, Jing teaches shame memory polymer materials (Abstract) and teaches strips exhibiting shape memory behavior at Figure 8, construed as actuators. Jing teaches the shape memory polymers used are pelletized and then injection molded (Page 71) and thus the actuators are construed as comprising “fused” shape memory polymer elements. Jing teaches the morphologies of the materials contain “dots” (Figure 2) and rods/layers (Figure 3). Jing
Regarding Claim 2, the helical structures of Figure 8 are broadly construed as “substantially flat zig-zag” shapes when viewed length-wise. 
Regarding Claims 4 and 5, the polylactic acid of Jing is construed as a linear aliphatic thermoplastic polyester and the TPU of Jing is at least one other polymer. At Figure 6 and Table 1, Jing indicates the melting temperature of the polylactic acid is c.a. 149-157 degrees Celsius. The TPU, being a thermoplastic, intrinsically possesses a melting temperature. Since the DSC curve from -50 to 200 degrees Celsius shows no endothermic transition corresponding to Tm for neat TPU (Figure 6), the position is taken that the thermoplastic TPU used intrinsically possesses a melting temperature in excess of 200 degrees Celsius, which exceeds that of the PLA used.
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jing (Polymer Engineering and Science, 2015, 55, 70-80) as evidenced by Kmetty (Applied Sciences, 2018, 8, 1960).
The discussion regarding Jing within ¶ 14-16 is incorporated herein by reference.
Regarding Claim 6, Jing uses Natureworks 8052D polylactic acid (Page 71). As evidenced by Kmetty, 8052D has 4.5 mol% D-lactide which implies 8052 is derived from c.a. 95.5 mol% L-lactide. Accordingly, the PLA of Jing is “a poly(L-lactide)-based polymer”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantareddy (Proceedings of the 27th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference).
Kantareddy teaches stimuli responsive materials comprising shape memory polymer (SMP) composite elements (Pages 2224-2226). The elements are formed via layer-by-layer 3D printing (Page 2224) and are thus construed as “fused” shape memory polymer elements. The SMP elements comprise layers/fibers (Pages 2224-Kantareddy teaches actuators in the form of a body including two ends and a non-linear flat zig-zag shape in between (see Figure 4, particular Figure 4c; Table 1; Figure 11). The ends are within substantially straight segments between the non-linear segments (see Figure 4). 
Regarding Claim 8, Kantareddy teaches embodiments where the actuators are stretched to 105.5% to 107.5% via heating/elongation (Figures 2, 7, and 8; Pages 2230-2231).  Kantareddy differs from the subject matter claimed by the degree of stretching. In this regard, Kantareddy teaches it was known in the art that stretching/deformation is an effective means of programming different temporary shapes into the SMPs whereby different deformation lengths give different geometric profiles (Page 2230). Accordingly, Kantareddy teaches the degree of elongation to be a known result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art discover workable or optimal elongation ratios within the scope of the present claims so as to produce desirable programmed shapes in accordance with the teachings of Kantareddy.
Claims 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantareddy (Proceedings of the 27th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference) in view of Jing (Polymer Science and Engineering, 2015, 55, 70-80).
The discussion regarding Kantareddy within ¶ 24-25 is incorporated herein by reference.
Regarding Claims 4 and 5, Kantareddy differs from the subject matter claimed in that the particular SMP material of claims 4-7 is not described. Jing teaches it was known in the art that compounded mixtures of polylactic acid and thermoplastic polyurethane form suitable SMP materials that provide benefits such as the capability of being deformed at room temperature without an extra heating/cooling step and TPU preventing the SMP material from breaking during deformation (Abstract). It would have been obvious to one of ordinary skill in the art to utilize the PLA/TPU blends of Jing within the actuators of Kantareddy because doing so would provide SMPs with the capability of being deformed at room temperature without an extra heating/cooling step and resistance to breaking during deformation as taught by Jing. 
The polylactic acid of Jing is construed as a linear aliphatic thermoplastic polyester and the TPU of Jing is at least one other polymer. At Figure 6 and Table 1, Jing indicates the melting temperature of the polylactic acid is c.a. 149-157 degrees Celsius. The TPU, being a thermoplastic, intrinsically possesses a melting temperature. Since the DSC curve from -50 to 200 degrees Celsius shows no endothermic transition corresponding to Tm for neat TPU (Figure 6), the position is taken that the thermoplastic TPU used intrinsically possesses a melting temperature in excess of 200 degrees Celsius, which exceeds that of the PLA used. 
Alternatively with respect to Claim 8, although Kantareddy does not describe a 140-170% degree of stretching, Kantareddy teaches it was known in the art that stretching/deformation is an effective means of programming different temporary Jing teaches the PLA/TPU materials prevent the SMP material from breaking during deformation (Abstract) and indicates elongations of 100 to 200+% with respect to initial lengths is successful (Pages 71, 73, Figure 7). Jing also indicates external forces are used to provide desirable temporary shapes in the SMPs (Figure 8). From above, Kantareddy and Jing indicate the degree of elongation to be a known result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art discover workable or optimal elongation ratios within the scope of the present claims so as to produce desirable programmed shapes in accordance with the teachings of Kantareddy and Jing.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantareddy (Proceedings of the 27th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference) in view of Jing (Polymer Science and Engineering, 2015, 55, 70-80) as evidenced by Kmetty (Applied Sciences, 2018, 8, 1960).
The discussion regarding Kantareddy and Jing within ¶ 27-30 is incorporated herein by reference.
Regarding Claim 6, Jing uses Natureworks 8052D polylactic acid (Page 71). As evidenced by Kmetty, 8052D has 4.5 mol% D-lactide which implies 8052 is derived Jing is a “poly(L-lactide)-based polymer”. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantareddy (Proceedings of the 27th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference) in view of Jing (Polymer Science and Engineering, 2015, 55, 70-80) and Hanxiong (CN104559096A). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
The discussion regarding Kantareddy and Jing within ¶ 27-30 is incorporated herein by reference.
Regarding Claim 7, the polylactic acid of Jing is polylactide. Jing differs from the subject matter claimed in that it is not indicated which isomer(s) (D-lactic acid or L-lactic acid) is used. Hanxiong is also directed toward shape memory materials (Page 1) and teaches the most studied biodegradable shape memory polymers mainly include polylactic acid, polycaprolactone, polyurethanes and their blends (Page 1), of which poly-L-lactic acid can be used (Page 2). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize poly-L-lactide within the actuators of Kantareddy/Jing because doing so would predictably afford workable biodegradable shape memory actuators as taught by Hanxiong. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanxiong (CN104559096A). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
Hanxiong teaches polylactic acid-based shape memory materials (Page 1) in the form of actuators in the form of a body including two ends and a non-linear flat zig-zag shape in between (see Figures 1-3 of untranslated document; Page 3). The ends are within substantially straight segments between the non-linear segments (see Figure 2). Hanxiong teaches the shape memory polymer material is formed via extruding shape memory material pellets whereby the final material possesses reversible phases and crystalline/stationary phases (Page 2), which is broadly construed as “dots” within fused shape memory polymer elements.
Regarding Claim 8, Hanxiong teaches the biodegradable shape memory polymers can be deformed length-wise via heating above Tg (Page 4, Figure 2). Although Hanxiong does not quantify the exact percentage by which the shape memory are deformed via elongation, Hanxiong teaches the strains for the biodegradable shape memory polymers can reach 100-400% (Page 1). Therefore, Hanxiong is seen to suggest elongation deformation percentages that overlap what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hanxiong suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hanxiong. See MPEP 2123.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing (Polymer Engineering and Science, 2015, 55, 70-80) in view of Hanxiong (CN104559096A). As the cited CN publication is in a non-English language, a machine-translated version of the application will be cited to.
Jing teaches shame memory polymer materials (Abstract) and teaches strips exhibiting shape memory behavior at Figure 8, construed as actuators. Jing teaches the shape memory polymers used are pelletized and then injection molded (Page 71) and thus the actuators are construed as comprising “fused” shape memory polymer elements. Jing teaches the morphologies of the materials contain “dots” (Figure 2) and rods/layers (Figure 3). Jing teaches flat helical shapes at Figure 8, which are bodies including a first end, second end, and a non-linear segment disposed between the ends, whereby both ends have substantially straight segments. The horseshoe-shaped material of Figure 8 also satisfies the claimed criteria. Also, the samples undergoing the flexural modulus test illustrated within Figure 1 satisfies the claimed criteria. 
Regarding Claim 7, the polylactic acid of Jing is polylactide. Jing differs from the subject matter claimed in that it is not indicated which isomer(s) (D-lactic acid or L-lactic acid) is used. Hanxiong is also directed toward shape memory materials (Page 1) and teaches the most studied biodegradable shape memory polymers mainly include polylactic acid, polycaprolactone, polyurethanes and their blends (Page 1), of which poly-L-lactic acid can be used (Page 2). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize poly-L-lactide within the actuators of Kantareddy/Jing because doing so would predictably afford workable biodegradable shape memory actuators as taught by Hanxiong. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing (Polymer Engineering and Science, 2015, 55, 70-80) in view of Kantareddy (Proceedings of the 27th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference).
Jing teaches shame memory polymer materials (Abstract) and teaches strips exhibiting shape memory behavior at Figure 8, construed as actuators. Jing teaches the shape memory polymers used are pelletized and then injection molded (Page 71) and thus the actuators are construed as comprising “fused” shape memory polymer elements. Jing teaches the morphologies of the materials contain “dots” (Figure 2) and rods/layers (Figure 3). Jing teaches flat helical shapes at Figure 8, which are bodies including a first end, second end, and a non-linear segment disposed between the ends, whereby both ends have substantially straight segments. The horseshoe-shaped material of Figure 8 also satisfies the claimed criteria. Also, the samples undergoing the flexural modulus test illustrated within Figure 1 satisfies the claimed criteria. 
Regarding Claim 8, Jing teaches the PLA/TPU materials prevent the SMP material from breaking during deformation (Abstract) and indicates elongations of 100 to 200+% with respect to initial lengths is successful (Pages 71, 73, Figure 7). Jing also indicates external forces are used to provide desirable temporary shapes in the SMPs (Figure 8). Although Jing does not describe a particular actuator with 140-170% elongation, Kantareddy teaches stimuli responsive materials comprising shape memory polymer (SMP) composite elements (Pages 2224-2226). Kantareddy teaches it was known in the art that stretching/deformation is an effective means of programming different temporary shapes into the SMPs whereby different deformation lengths give different geometric profiles (Page 2230). Accordingly, Kantareddy teaches the degree of elongation to be a known result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art discover workable or optimal elongation ratios within the scope of the present claims so as to produce desirable programmed shapes in accordance with the teachings of Kantareddy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764